Appellant was convicted in the district court of Nacogdoches County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
Dan Stoker and Lonnie Kerr went together to appellant's house on the occasion in question, Stoker going into the kitchen with appellant on their arrival and Kerr going into another room. Their purpose in going to appellant's house was to get whiskey. When they left Stoker had a pint of whiskey. He says he paid appellant a dollar for it and that Kerr contributed fifty cents of the dollar which he paid to appellant. Kerr testified that he gave to Stoker fifty cents with which to pay for half the liquor. Appellant and his wife testify that there was no sale to Stoker, that Stoker had some kind of liquor in a bottle and that appellant filled up the bottle with "shinney" but that no money was paid therefor. This is a sufficient statement of facts.
The trial court was asked to give a special charge to the effect that the jury could not consider evidence of another crime introduced as affecting appellant's credibility, unless they believed beyond a reasonable doubt the accused to be guilty of such other crime. Exception was taken to the refusal of this requested charge, and reliance is had on the Lankford case, 248 S.W. Rep. 389. Appellant *Page 391 
misapprehends the effect of the decision in that case. The principles involved there and here are entirely different. We have always held that as affecting the credibility of a witness, and this of course includes the accused when he takes the witness stand, it may be shown that such witness has been indicted or legally charged with a felony or an offense imputing moral turpitude. In the Lankford case, supra, evidence was admitted of the commission of other crimes by the accused for the purpose of showing him guilty of the charge for which he was on trial. When the State undertakes to prove that the accused has committed some collateral crime for the purpose of showing intent, system, etc., the rule in the Lankford case has application. When the State merely seeks to attack the credibility of a witness by proof that he has been indicted or legally charged, etc., the rule has no application. The charge was properly refused.
Bill of exceptions No. 3 presents complaint of the admission of certain testimony. It and the objection thereto are quoted as follows:
"Lonnie and I paid for the shinney; Lonnie paid four bits and I paid four bits. I gave the money to the defendant and the liquor was delivered to me. Lonnie was in where the girl was when I went into the kitchen. (S. F. No. 4.)
"The defendant objected to the testimony as being hearsay and not in the presence and hearing of the defendant, and extraneous; prejudicial, in that it was bolstering and reenforcing the testimony of the witness Dan Stoker as to the transaction in that the giving of the money to the witness by Lonnie Kerr was hearsay, in that it was not done in the defendant's presence."
The office of a bill of exceptions is to bring before the appellate court that which was deemed objectionable, and unless its objectionable character be self-evident, enough of the surroundings to manifest that fact. These things should be made plain in the bill itself. Analysis of the testimony objected to in this case as above quoted, and the objections made thereto, makes clear the proposition that the testimony was not hearsay, and was not of a matter transpiring out of the presence and hearing of the appellant. Part of it might have been, but there is nothing in the bill which shows that any part of it in fact was. If part of quoted testimony objected to be admissible and part not and the bill shows that the objection was in solido and so ruled on, the uniform holding of this court has been that the objection is not well taken. What we have just said applies substantially to the complaint set out in bill of exceptions No. 6 wherein is presented appellant's objection to the following testimony of witness Kerr:
"I did see the defendant there that day. I didn't go into the dining room or out to the well. I paid for something gotten there that day. I gave Dan Stoker $.50; when Dan left there that day *Page 392 
he had a pint bottle full of shinney. The first time I saw that bottle was a short time after we left David's house."
To this the following objection was made:
"The defendant objected to the above set out testimony as being hearsay and extraneous as to this defendant, and is bolstering up and bringing before the jury reenforcement in behalf of the State by hearsay declarations of Lonnie Kerr, over which the defendant had no control or opportunity to know about, in that the same is not admissible directly and can not be at this time admitted as the witness Dan Stoker had not been impeached or attempted to be impeached, and said testimony is not an exception to the hearsay rule."
Manifestly much of this testimony is wholly without fair objection. This brings the bill clearly within the rule just referred to.
We are presented with a rather peculiar state of facts. Bill of exceptions No. 3, above discussed, states that the testimony showed that Kerr gave the money to Stoker before they went to appellant's house; bill No. 6, last discussed, shows an admission of the State's attorney that it was paid to Stoker by Kerr after they left the house, but how long after does not appear. The statement of facts does not make it plain whether the money was given by Kerr to Stoker before or after they left appellant's house, or while there, but there is no dispute of the fact that Stoker conducted the entire negotiation and paid to appellant all the money, if any, for the liquor.
We do not believe the testimony set out in either bill to be hearsay, nor that it sought to bolster up the testimony of Stoker by hearsay declarations of Kerr. That Kerr gave money to Stoker to be used in paying for part of the whiskey, was material and competent testimony whether it was handed to him before they went to the house of appellant or after they left, under the facts of this case. Appellant's defense was that he gave Kerr the liquor and received nothing for it. The State's theory was that Stoker paid a dollar for it. Any fact tending to sustain the proposition of a sale is admissible on behalf of the State. Any fact tending to show the transaction a gift, was admissible for the defense. Mr. Wharton, in Sec. 24 of his work on Criminal Evidence, states as follows: "All facts which tend to sustain or to impeach a logically pertinent hypothesis, are admissible," and cases are cited from every state in the Union as supporting the text. The pertinent hypothesis in the case before us is, that Stoker paid for the whiskey. Did the testimony in question tend to sustain that proposition? To illustrate, Stoker says he paid fifty cents for himself and fifty cents for Kerr. The proven delivery of fifty cents by Kerr just before or just after Stoker got the whiskey must unquestionably be considered a strong circumstance tending to support the proposition of payment by Stoker. That this took place out of the presence of appellant cuts *Page 393 
no figure. If the issue had been whether Stoker got a bottle of liquor from appellant, — he affirming and appellant denying, — it could not be debated at all that Kerr would have been properly allowed to testify that immediately after leaving the house Stoker exhibited to him a bottle of whiskey. Suppose the accused be charged with assault with a knife or other weapon, the injured party affirming, the accused denying the fact of any assault with such weapon. That a weapon corresponding with that testified to by the injured party was picked up at the scene by third parties could be unquestionably shown by testimony of such parties, and the fact that it was picked up out of the presence of the accused, would be wholly immaterial as affecting admissibility. Again, appellant affirms that he gave the liquor to Stoker, the latter affirming that he paid for it. Suppose appellant could show by satisfactory proof that just before Stoker came to his house he had been thoroughly searched and had no money, or that he could prove that Stoker had stated to parties just before coming to his house that he had no money, such things would be material and provable and the fact that they occurred out of the presence and hearing of the appellant would furnish no ground of objection. Illustrations might be multiplied indefinitely.
Bill of exceptions No. 9 presents objection to questions on cross-examination of a witness asking if he had not been theretofore indicted for certain felonies. The bill presents no error. The matter has been too often decided adversely to appellant's contention to need citation of authorities. See Sec. 167, Branch's Ann. P. C.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.